With the court's construction of the statute (Insurance Law, § 149), I am in full accord and, therefore, *Page 448 
concur in the decision that the judgment should be reversed. I cannot, however, agree to dismissal of the complaint. The assumption that there is no issue of fact — a condition precedent to dismissal — seems to me to be refuted by consideration of the record.
As interpreted, the statute renders vital and operative the doctor's asserted discovery that the insured had a heart condition when he examined her. Whether or no he actually did discover the existence of such a condition is undoubtedly a question of fact, and, as I read the record, that issue still remains in the case for determination by a jury. Though the doctor had written a letter that the girl had a heart ailment, that may not be said to stamp the evidence as conclusive or uncontrovertible in view of the explanation proffered by the parents as to the circumstances under which it had been written.
The judgments should be reversed and a new trial ordered.